In the United States District Court
For the Southern District of Georgia

Waycross Dcv\scon
MARGIE CLARK, *
*
Plaintiff, * CIVIL ACTION NO.: 5:17-cv-l37

*

Vl >k

ge

NANCY A. BERRYHILL, Acting *
Commissioner, Social Security, *
*

>|=

Defenclant.

ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge’s
Report and Recommendation, dkt. no. l?. Plaintiff did not file
Objections to the Report and Recommendation. Accordingly, the
Court ADOPTS the Magistrate Judge’s Report and Recommendation as
the opinion of the Court. The Court AFFIRMS the decision of the
Commissioner and DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment dismissal.

   
 

 

so CRDERED, this 19 day

HON. LISA G BEY WOOD, JUDGE
UNIT D ST ES DISTRICT COURT
SOUT DISTRICT OF GEORGIA

, 2019.

 

Ao 12A
(Rev_s/sz)

 

 

